Case 2:10-cv-13440-SJM-RSW ECF No. 172, PageID.4169 Filed 03/10/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA
 and STATE OF MICHIGAN,                      Case Nos. 2:10-cv-13440
                                                       2:11-cv-12117
              Plaintiffs,                              2:11-cv-12515
                                                       2:11-cv-14312
 ex rel. DAVID L. FELTEN, M.D.,
 Ph.D., et al.,                              HONORABLE STEPHEN J. MURPHY, III

              Plaintiffs/Relators

 v.

 WILLIAM BEAUMONT
 HOSPITALS, et al.,

              Defendants.
                                         /

                       ORDER UNSEALING DOCUMENTS

       Public interest in the above cases persuaded the Court to order the parties to

 show cause for why the dockets should not be unsealed. 10-cv-13440, ECF 166, PgID

 3109. Only the Government responded to the show cause order. 10-cv-13440, ECF

 169. And the Government identified dozens of filings that it believed should be

 unsealed but only with redactions. 10-cv-13440, ECF 171, PgID 3130–35. The

 Government reasoned that some redactions are necessary to avoid "unscrupulous

 medical providers [from]. . . connect[ing] the dots of the government's investigation

 in this case and [structuring] their future conduct in such a way as to avoid

 discovery." 10-cv-13440, ECF 169, PgID 3124. The Government also asserted that




                                             1
Case 2:10-cv-13440-SJM-RSW ECF No. 172, PageID.4170 Filed 03/10/21 Page 2 of 5




 many other redactions are necessary to protect the attorney/client and work-product

 privileges. Id. at 3216.

       The Sixth Circuit favors a "strong presumption in favor of open[]" court records.

 Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016)

 (internal quotation omitted). To overcome the strong presumption, a party must show

 "a compelling reason" that is "narrowly tailored to serve that reason." Id. (citation

 omitted). The Court also has an "independent" "obligation to explain the basis for

 sealing court records[.]" Id. at 306.

       The Court will unseal the filings listed in attached Exhibit A. No party objected

 to the unsealing of the filings listed in Exhibit A. See ECF 169, PgID 3119 ("The

 [G]overnment has no objection to the complete unsealing of all other pleadings.").

 Among others, Exhibit A lists No. 10-cv-13440, ECF 171, which is a filing that

 compiled the Government's proposed redactions in the consolidated cases. Again, no

 party objected to the unsealing of the filings compiled in No. 10-cv-13440, ECF 171,

 so long as those filings contained redactions justified by the Government. See ECF

 169, PgID 3119 ("The [G]overnment would have no objection to the unsealing of these

 pleadings as long as the redacted passages remained sealed from public view.").

       But the Court also conducted an in camera, line-by-line review of all the

 Government's proposed redactions in 10-cv-13440, ECF 171. Based on that review,

 the Court believes that only some proposed redactions are necessary and narrowly

 tailored. See Shane Grp., Inc., 925 F.3d at 305–306 (quotation omitted) (explaining

 the standard for filings to remain under seal). First, there is a compelling interest to



                                            2
Case 2:10-cv-13440-SJM-RSW ECF No. 172, PageID.4171 Filed 03/10/21 Page 3 of 5




 seal information related to the attorney-client privilege and work-product. See

 Munson Hardisty, LLC v. Legacy Pointe Apartments, LLC, No. 3:15-cv-547, 2017 WL

 2350174, at *2 (E.D. Tenn. May 30, 2017) (collecting cases detailing the need to seal

 those kind of communications). Accordingly, the Court identified corresponding

 filings that should remain sealed and listed them in attached Exhibit B. Those filings

 will remain sealed on the dockets. In the meantime, the filings are viewable with

 redactions in 10-cv-13440, ECF 171. The redactions are narrowly tailored to protect

 the attorney-client privilege and work-product.

       The proposed redactions that relate to the Government's general investigative

 practices do not overcome the presumption in favor of public access. The Court is

 mindful that it should avoid disclosing "information that could reveal confidential

 investigative techniques employed by the Government, jeopardize ongoing

 investigations or other prosecutions, or injure non-parties." United States v. HCA,

 Inc., No. 1:08-cv-71, 2012 WL 5997952, at *2 (E.D. Tenn. Nov. 30, 2012) (internal

 quotation omitted). That said, it is proper for the Court to unseal "routine

 investigative procedures which anyone with rudimentary knowledge of investigative

 processes would assume would be utilized in the regular course of business[.]" Id.

 (quotation omitted). The Court has identified several filings in attached Exhibit B

 that will remain sealed on the dockets. Those filings are viewable with redactions in

 10-cv-13440, ECF 171, and the redactions are narrowly tailored to protect the

 Government's investigative techniques and prevent future wrongdoers from




                                           3
Case 2:10-cv-13440-SJM-RSW ECF No. 172, PageID.4172 Filed 03/10/21 Page 4 of 5




 establishing methods to hide or destroy information that would hinder future

 investigations.

         The Court has also identified filings listed in attached Exhibit C. The Court

 believes that these filings should be unsealed in their entirety because the

 Government's need to redact the information does not overcome the presumption in

 favor of public access. See Shane Grp., Inc., 925 F.3d at 305. To be safe, the Court will

 keep these filings sealed on the dockets for the next thirty days. After that, the Court

 will issue another order that will unseal the filings listed in Exhibit C. If the

 Government moves to appeal or for reconsideration, the Court will revisit the

 deadline or correct any errors. In the meantime, the filings are viewable with

 redactions in 10-cv-13440, ECF 171.

         Finally, the Court has reviewed all the Government's proposed redactions and

 finds that the redacted information is entirely unrelated to the topic that generated

 public interest—the basis for the show cause order. See 10-cv-13440, ECF 166, PgID

 3110.

         WHEREFORE, it is hereby ORDERED that the filings listed in the attached

 Exhibit A are UNSEALED.

         IT IS FURTHER ORDERED that the Clerk of the Court must UNSEAL the

 filings listed in attached Exhibit A.

         IT IS FURTHER ORDERED that the filings listed in Exhibit B will remain

 SEALED.




                                            4
Case 2:10-cv-13440-SJM-RSW ECF No. 172, PageID.4173 Filed 03/10/21 Page 5 of 5




       IT IS FURTHER ORDERED that the filings listed in Exhibit C will be

 UNSEALED in thirty days after the Court's order.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: March 10, 2021

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on March 10, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          5
